 


 HR 4720 ENR: To designate the facility of the United States Postal Service located at 200 Gateway Drive in Lincoln, California, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4720 
 
AN ACT 
To designate the facility of the United States Postal Service located at 200 Gateway Drive in Lincoln, California, as the Beverly J. Wilson Post Office Building. 
 
 
1. Beverly J. Wilson Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 200 Gateway Drive in Lincoln, California, shall be known and designated as the Beverly J. Wilson Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Beverly J. Wilson Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
